DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3/25/22 and Species A in the reply filed on 10/17/22 is acknowledged. Claims 5 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species B-N, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bursac et al. (US Pub. No. 2009/0312842; hereinafter Bursac).
Bursac discloses the following regarding claim 1: an osteochondral implant for treating osteochondral/subchondral defects, the implant comprising: a lower portion (lower sections of the implants shown in Figs. 1D-10D, 16A-16E) including a bottom surface (lower-most surfaces of the implants shown in Figs. 1D-10D, 16A-16E) for being pressed into an osteochondral hole drilled at a defect area (Figs. 1D-10D, 16A-16E; paras. 0014-0020); and an upper portion (upper sections of the implants shown in Figs. 1D-10D, 16A-16E) including a top surface (upper-most surfaces of the implants shown in Figs. 1D-10D, 16A-16E) for replacing an osteochondral surface.  
Bursac discloses the following regarding claim 2: the implant of claim 1, wherein at least one of the lower portion and the upper portion comprises any synthetic or natural homogenous material suitable for implantation into bone, including any one or more of collagen, human allograft or human autograft, or animal xenograft, silicone, bioglass, collagen, peek, polyethylene, titanium, or cobalt chrome (paras. 0042-0045, 0180-0181).  
Bursac discloses the following regarding claim 4: the implant of claim 1, wherein the upper portion includes a cylindrical sidewall (Figs. 1D-10D, 16A-16E) that extends from a periphery of the top surface (outer edge of upper-most surface of the implants) to a flat undersurface (Figs. 1D-10D, 16A-16E).  
Bursac discloses the following regarding claim 6: the implant of claim 4, wherein the lower portion includes a cylindrical sidewall having a diameter that decreases from an initial diameter at the undersurface to a bottom diameter of the bottom surface (Figs. 3A-4D, 7A-7D).  
Bursac discloses the following regarding claim 7: the implant of claim 6, wherein the decreasing diameter of the cylindrical sidewall is configured to prevent the implant from subsiding into the osteochondral hole (paras. 0014-0020, 0023-0024, 0027).  
Bursac discloses the following regarding claim 8: the implant of claim 1, wherein the top surface includes a positive curvature height that imparts a convex curvature to the upper portion (para. 0047).  
Bursac discloses the following regarding claim 9: the implant of claim 8, wherein the positive curvature height is configured to dispose the top surface slightly above cartilage tissue surrounding the defect area to be treated (paras. 0047-0049, 0173).  
Bursac discloses the following regarding claim 10: the implant of claim 8, wherein the top surface includes a shape configured to approximate the osteochondral or subchondral surface to be replaced (Figs. 1D-10D, 16A-16E).  
Bursac discloses the following regarding claim 11: the implant of claim 1, wherein the top surface includes a positive curvature (Figs. 1D-10D, 16A-16E) that extends to a periphery (outer edges of upper sections) that joins an undersurface of the upper portion.  
Bursac discloses the following regarding claim 12: the implant of claim 11, wherein the undersurface extends inward from the periphery to a cylindrical sidewall comprising the lower portion (Figs. 1D-10D, 16A-16E).  
Bursac discloses the following regarding claim 13: the implant of claim 12, wherein the undersurface is configured to contact an exterior surface of the cartilage tissue surrounding the defect area to be treated (Figs. 2-10D, 16C-16E, 19).  
Bursac discloses the following regarding claim 14: the implant of claim 1, wherein the lower portion is configured to be pressed into a subchondral hole such that the bottom surface contacts a bottom of the subchondral hole (Figs. 2-10D, 16A-16D; paras. 0014-0020, 0023-0024, 0027).  
Bursac discloses the following regarding claim 15: the implant of claim 1, wherein the upper portion includes a cylindrical sidewall configured to contact surrounding bone within a subchondral hole (Figs. 1D-10D, 16A-16E).  
Bursac discloses the following regarding claim 16: the implant of claim 1, wherein the lower portion comprises a first implant material including any of a homogenous synthetic material, a homogenous natural material, or a combination thereof (paras. 0042-0045, 0180-0181).  
Bursac discloses the following regarding claim 17: the implant of claim 16, wherein the first implant material comprises any one or more of collagen, animal xenograft, human allograft, human autograft, silicone, bioglass, peek, polyethylene, titanium, or cobalt chrome (paras. 0042-0045, 0180-0181).  
Bursac discloses the following regarding claim 18: the implant of claim 16, wherein the upper portion comprises a second implant material configured to be placed on top of the first implant material to form a two-piece construct of the implant (paras. 0042-0045, 0180-0181).  
Bursac discloses the following regarding claim 19: the implant of claim 18, wherein the second implant material comprises any one or more of collagen, animal xenograft, human allograft, human autograft, bioglass, PGA, PLLA, Calcium phosphate, silicone, peek, polyethylene, titanium, or cobalt chrome (paras. 0042-0045, 0180-0181).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac.
	Bursac discloses the limitations of the claimed invention, as described above. However, it does not disclose at least one of the lower portion and the upper portion comprising a material exhibiting a hardness of at least 30 durometer. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal hardness of the implant material needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the hardness of the implant material would have been obvious at the time of applicant's invention in view of the teachings of Bursac. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774